COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                    §
                                                              No. 08-18-00064-CR
                                                    §
                                                                Appeal from the
  EX PARTE: JESUS AGUILAR.                          §
                                                              243rd District Court
                                                    §
                                                            of El Paso County, Texas
                                                    §
                                                            (TC# 970D04229-243-2)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

order granting writ of habeas corpus. We therefore reverse the trial court’s order and render

judgment denying writ of habeas corpus, in accordance with the opinion of the Court. This

decision shall be certified below for observance.


       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.